ORDER

Joseph E. Payne, Jr., through counsel, appeals a judgment that affirmed the decision that denied his application for social security disability and supplemental security income benefits. The parties have expressly waived oral argument pursuant to Rule 34(j)(3), Rules of the Sixth Circuit, and we agree that oral argument is not necessary. Fed. R.App. P. 34(a).
Upon review, we conclude that the district court properly entered judgment in favor of the Commissioner. Because the magistrate judge articulated-and the district court adopted-specific and proper reasons for the decision, we conclude that the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly the judgment of the district court is affirmed for the reasons stated and adopted by that court.